In an action for a divorce, the plaintiff appeals, as limited by his brief, from so much of a judgment of the Supreme Court, Suffolk County (Farneti, J.), dated September 14, 1999, as, upon the granting of the defendant’s oral motion, made at the close of the plaintiffs case, to dismiss the complaint for failure to prove a prima facie case, dismissed the action.
*192Ordered that the judgment is affirmed insofar as appealed from, with costs.
The plaintiff commenced this action for a divorce on the ground of abandonment (see, Domestic Relations Law § 170 [2]). Contrary to his contention, the Supreme Court properly dismissed his complaint for failure to prove a prima facie case. The plaintiff failed to present any evidence that he made a good faith offer to reconcile after his absence from the marital home. Therefore, he did not establish a cause of action against the defendant based upon abandonment (see, Gleckman v Kaplan, 215 AD2d 527; Butts v Butts, 50 AD2d 584).
The plaintiffs remaining contentions are without merit. Altman, J. P., Goldstein, H. Miller and Smith, JJ., concur.